BLATCHFOBD, District Judge.
The evidence satisfactorily show's, that the vessel was driven ashore by a peril of the sea, within the exception in the bill of lading, and that, in taking The measures he did to save vessel and cargo, including the throwing overboard of such cargo as was lost thereby, and in selling what was saved from the cargo, the master acted in good faith, and under a sufficient necessity, for the best interests of all concerned, and with reasonable discretion. The libellants must, therefore, fail in their claim on the bill of lading, but they are entitled to avail themselves of the offer in the answer, made by the claimants, to pay their contribution in general average.